Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Mark Corrigan filed a civil action petitioning for a writ of error coram nobis to overturn his 1998 criminal conviction and sentence. He appeals the district court’s order adopting in part the magistrate judge’s recommendation and dismissing the petition without prejudice for lack of subject matter jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Corri-gan v. United States, No. 3:14-cv-00070-GMG-RWT (N.D.W.Va. Oct. 27, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.